Exhibit 10.56
(WEBMD LOGO) [g17731g1773102.gif]
WebMD, LLC
111 Eighth Avenue
New York, NY 10011
212-624-3700
As of December 14, 2008
Nan Forte
c/o WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011-5201
Dear Nan:
     The purpose of this letter amendment is to amend the letter agreement
between you and WebMD Health Corp. (previously known as WebMD Health Holdings,
Inc., the “Company”) dated as of July 14, 2005 (the “Agreement”) in a manner
intended to bring the Agreement into compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder. Accordingly, your execution of this letter amendment indicates your
agreement to the amendment of the Agreement as set forth below:

  1.   Section 2(b) is amended by deleting the last sentence thereof.     2.  
Section 6 is amended in its entirety to read as follows:

               “6. Termination of Employment. (a) In the event of the
termination of your employment by the Company without Cause or by you for Good
Reason (as such terms are defined on Annex A attached hereto) prior to the
fourth anniversary of the Effective Date, subject to Section 6(b) below and your
continued compliance with the Trade Secret & Proprietary Information Agreement,
you will be entitled: (i) to continue to receive, as severance, the Base Salary
in effect on the date hereof for a period of one year (the “Severance Period”),
payable as set forth in Section 6(c) below, (ii) if such termination occurs
after the end of a calendar year but before the payment of a bonus for such
prior year, you shall be entitled to the bonus that you would have received for
such year at the time that bonuses are paid to other executive officers of the
Company, but in no event later than December 31 of the year in which your
employment terminates and (iii) if you timely elect to continue your health
coverage through COBRA, the Company shall pay that portion of the COBRA premium
that it would pay if you were an active employee with the same type of coverage
through the Severance Period or, if earlier, until you are eligible for
comparable coverage with a subsequent employer, in each case. In addition, in
the event of

 



--------------------------------------------------------------------------------



 



the termination of your employment by the Company without Cause or by you for
Good Reason prior to the fourth anniversary of the Effective Date, 25% of the
New Stock Option shall continue to vest and remain outstanding as if you
remained in the employ of the Company through the vesting date following the
date of termination, subject to your execution of the release described below in
Section 6(b) and your continued compliance with the Trade Secret & Proprietary
Information Agreement. In the event of termination of your employment for any
other reason, you shall receive compensation earned through the date of
termination and your rights with respect to options and restricted stock will be
as specified in the applicable option or restricted stock agreements.
               (b) In order to receive any of the benefits described in Section
6(a) under this Agreement (the “Severance Benefits”), you must (i) execute and
deliver to the Company a release of claims satisfactory to the Company (but
which will not require release of any Company payments due to you that are
otherwise payable at the date of termination of this Agreement) within the time
prescribed therein but in no event later than fifty (50) days of the date of
your termination of employment and (ii) not revoke such release pursuant to any
revocations rights afforded by law. The Company shall provide to you the form of
release no later than three (3) days following your termination of employment.
If you do not timely execute and deliver to the Company such release, or if you
execute such release but revoke it, no Severance Benefits shall be paid.
               (c) The Severance Benefits described in Section 6(a)(i) above
shall be paid, minus applicable deductions, including deductions for tax
withholding, in equal payments on the regular payroll dates during the one-year
period following your termination of employment. Commencement of payments of the
Severance Benefits described in Section 6(a)(i) shall begin on the first payroll
date that occurs in the month that begins at least 60 days after the date of
your termination of employment, but which may be accelerated by no more than
30 days (the “Starting Date”) provided that you have satisfied the requirements
of Section 6(b) of this Agreement. The first payment on the payment Starting
Date shall include those payments that would have previously been paid if the
payments of the Severance Benefits described in Section 6(a)(i) had begun on the
first payroll date following your termination of employment. This timing of the
commencement of benefits is subject to Section 12 below.
               (d) For purposes of this Agreement, “termination of employment”
shall mean a “separation of service” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and Treasury Regulations
Section 1.409A-1(h) without regard to the optional alternative definitions
available thereunder.
               (e) All Severance Benefits shall be completed by, and no further
Severance Benefits shall be payable after, December 31 of the second taxable
year following the year in which your termination of employment occurs.

2



--------------------------------------------------------------------------------



 



               (f) Your entitlement to the payments of the Severance Benefits
described in Section 6(a)(i) shall be treated as the entitlement to a series of
separate payments for purposes of Section 409A of the Code.”

  3.   A new Section 12 is hereby inserted after Section 11 to read as follows:

               “12. Section 409A.
               (a) Potential Six-Month Delay. Notwithstanding any other
provisions of this Agreement, any payment of the Severance Benefits under this
Agreement that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six (6) months after the date of your termination of
employment (or, if earlier, your death) and (ii) the Starting Date. On the
earliest date on which such payments can be commenced without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, you shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence.
               (b) Savings Clause. It is intended that any amounts payable under
this Agreement shall either be exempt from or comply with Section 409A of the
Code (including Treasury regulations and other published guidance related
thereto) so as not to subject you to payment of any additional tax, penalty or
interest imposed under Section 409A of the Code. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to you.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to you or to any other person if any of the
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A, but that do not satisfy an exemption from, or the
conditions of, that section.”

  4.   The definition of Good Reason in Annex A of the Agreement is amended in
its entirety to read as follows:

“A termination of employment by you for “Good Reason” means your resignation of
employment within one year of the occurrence (without your written consent) of
any of the following conditions or events: (i) any material reduction in your
base salary, (ii) a material reduction in your authority with the Company,
(iii) any material breach by the Company of this Agreement; provided, however,
that none of the foregoing conditions or events shall constitute Good Reason
unless (A) you shall have provided written notice to the Company within ninety
(90) days after the occurrence of such condition or event describing the
condition or event claimed to constitute Good Reason and (B) the Company shall
have failed to remedy the condition or event within thirty (30) days of its
receipt of such written notice.”

3



--------------------------------------------------------------------------------



 



Except as set forth herein, the Agreement remains in full force and effect.

                  Sincerely,    
 
           
 
  By:        /s/ Douglas W. Wamsley
 
Name: Douglas W. Wamsley
Title: Executive Vice President    

         
Agreed to:
       /s/ Nan Forte
 
     Nan Forte    
 
       
Date:
  December 19, 2008
 
   

4